                      2:19-cr-20072-CSB-EIL # 90       Page 1 of 1
                                                                                            E-FILED
                                                           Thursday, 18 February, 2021 12:18:30 PM
                                                                      Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                             URBANA DIVISION
____________________________________________________________________________

UNITED STATES OF AMERICA,                   )
                                            )
                     Plaintiff,             )
             v.                             )         Case No. 19-CR-20072-02
                                            )
CHRISTINE ANITA COLLINS,                    )
                                            )
                     Defendant.             )


      ORDER APPROVING MAGISTRATE JUDGE’S RECOMMENDATION


      On February 1, 2021, a Report and Recommendation (#86) was filed by United

States Magistrate Judge Eric I. Long in the above cause. More than fourteen days have

elapsed and no objections have been made. This court therefore accepts the

recommendation of the Magistrate Judge. Defendant Christine Anita Collins’s plea of

guilty as to Count 1 of the Indictment (#1) is accepted by the court and Defendant

Christine Anita Collins is adjudged guilty of Count 1. The court orders the United States

Probation Office to prepare a pre-sentence investigation report. Sentencing remains set

for June 11, 2021, at 1:30 p.m., by videoconference before the undersigned.

                  ENTERED this 18th day of February, 2021.

                                    s/ Colin Stirling Bruce
                                       COLIN S. BRUCE
                                     U.S. DISTRICT JUDGE
